TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 4, 2015



                                      NO. 03-15-00379-CV


              Adrian Sanchez, Rebecca Sanchez, and/or All Other Occupants of
                      117 Killdeer, Leander, Texas 78641, Appellants

                                                 v.

                                 Yellow Orchid, LLC, Appellee




  APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on June 11, 2015. Having reviewed

the record, it appears to the Court that appellants have not prosecuted their appeal and did not file

a brief, nor comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellants shall pay all costs relating to this appeal, both

in this Court and the court below.